Citation Nr: 0211835	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-25 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic low back pain, 
without radiculopathy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, denying the veteran's 
claim for increase for his service-connected low back 
disorder.  


REMAND

While the Board may now undertake certain development actions 
(See 67 Fed. Reg. 3099 (Jan. 23, 2002)), the issue of the 
veteran's entitlement to an extraschedular evaluation of 
increased disability for his service-connected low back 
disorder is raised, thereby precluding use of the Board's 
expanded development authority.  See Chairman's Memorandum 
No. 01-02-01 (Jan. 29, 2002).  In this regard, it is noted 
that in an attachment to his substantive appeal and in 
subsequently offered statements, the veteran in effect 
alleges that his back disorder results in a marked 
interference with employment.  He directs the VA's attention 
to multiple job changes in his employment with the United 
States Postal Service (USPS) to less physically demanding 
work and accompanying, significant reductions in wages, as 
well as many work-related restrictions due to intractable 
pain and an inability to lift much weight or stand or sit for 
prolonged periods.

The issue of extraschedular entitlement was addressed by the 
RO in its rating decision of April 2000 and statement of the 
case of October 2000, but not then readdressed following 
entry of the veteran's allegations and the submission of data 
from his employer.  Further review of the extraschedular 
issue by the RO is required in this instance, and the need 
for such consideration is heightened by the other development 
actions herein sought, including further evidentiary 
development, which may yield additional evidence relating to 
the extaschedular matter.

Further development of the evidence is found to be in order 
to obtain records of an electromyogram and nerve conduction 
testing referenced in an undated report of W. Patterson, 
M.D., and any other available records from the veteran's 
employer as to the effect that his service-connected low back 
disorder has on his job duties at the USPS.  As well, further 
VA medical examination is found to be needed in order to 
determine the overall level of severity of the service-
connected back disablement, to include adequate findings with 
which to evaluate the veteran's pain and functional loss.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this regard, it is noted that the most 
recent VA examination by QTC Medical Services in March 2000 
is lacking in findings with which to assess the existence of 
pain, excess fatigability, incoordination, weakness, and the 
like, pursuant to DeLuca, supra.  

A change in the rating criteria for intervertebral disc 
syndrome was effectuated by recent publication of a final 
rule.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  Such 
change becomes effective September 23, 2002, and, while the 
case remains in remand status, the RO must consider the 
veteran's claim for increase under both the old and new 
criteria, as applicable, and inform the veteran of the 
specifics of the change in regulation to the extent that such 
change has a bearing on this matter.  See Bernard v. Brown, 4 
Vet. App. 384 (1994); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As further examination is deemed advisable, the veteran is 
hereby advised of the importance of appearing for such an 
evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for Department of 
Veterans Affairs Examination.

(a) General.  When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim for 
increase.  When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.

38 C.F.R. § 3.655 (2001).

Lastly, it is evident that the RO has not specifically 
informed the veteran of the changes brought about by the 
passage of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA), nor has 
the RO has been afforded the opportunity of initially 
undertaking those actions necessary to ensure compliance with 
the notice and duty-to-assist provisions contained in the new 
law and regulations with respect to the matter on appeal.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Among other things, these changes in legal 
authority redefined and expanded the obligations of VA with 
respect to its duty-to-assist obligation.  Such change in the 
law was made applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Further actions by the RO to ensure compliance with 
the VCAA are in order. 

On the basis of the foregoing, this matter is hereby REMANDED 
to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), as well as the 
implementing regulations, are fully 
complied with and satisfied, to include 
notifying the veteran in writing of what 
evidence, if any, will be obtained by the 
veteran and which evidence, if any, will 
be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for a schedular and/or 
extraschedular rating in excess of 20 
percent for his service-connected low 
back disorder.  The RO should also advise 
the veteran of his right to submit any 
additional argument and/or evidence in 
support of such claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to records or 
opinions from medical professionals as to 
the severity of his low back disorder 
from November 1998 to the present and its 
impact upon his current employment and 
employability in general, or lay 
statements from family members or others 
as to their knowledge of the particular 
disability at issue and its effects on 
the veteran's daily activities.  Evidence 
in support of an extraschedular 
evaluation of increased disability should 
reflect a marked interference with 
employment attributable to the disability 
at issue (as shown by statements from 
employers and attendance reports) or the 
need for frequent periods of hospital 
care.  

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide: (a) A 
detailed employment history, including 
the names and addresses of each current 
and former employer dating to 1998; the 
dates of employment; number of days and 
hours worked on a weekly basis; and time 
missed from work due to back problems; 
and (b) a listing of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who 
evaluated and/or treated him for his 
service-connected low back disorder from 
November 1998 to the present.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
contact the veteran's current and former 
employers, to include the USPS, for the 
purpose of verifying the dates of 
employment; his earnings, particularly 
those from 1998 to date; the difficulties 
experienced while working due to his 
service-connected low back disorder; and 
the amount of time lost from work due to 
such disorder.  In addition, the RO 
should obtain from the USPS and any other 
employer, any and all pertinent records 
of medical examination or treatment 
compiled by or on behalf of the employer 
since November 1998.

The RO should also obtain copies of 
pertinent evaluation and treatment 
records not already on file which were 
compiled by VA and non-VA medical 
professionals or institutions referenced 
in connection with the aforementioned 
request, including but not limited to the 
reports of an electromyogram and nerve 
conduction velocity testing referenced by 
Dr. Patterson.  Any and all pertinent VA 
treatment records not already on file, 
which were compiled from November 1998 to 
the present, must be obtained regardless 
of whether in fact the veteran responds 
to the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA orthopedic and neurological 
examination for the purpose of 
determining the severity of his service-
connected low back disorder.  The 
veteran's claims folder in its entirety, 
to include a copy of this remand, is to 
be furnished to the examiners prior to 
any evaluation of the veteran for use in 
the study of this case.  Such 
examinations are to include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation and any and all 
diagnostic studies, including MRI, 
electromyogram, and/or nerve conduction 
study, deemed warranted by the examiner.  
All applicable diagnoses must be fully 
set forth.  If either examiner is unable 
to render any finding or opinion 
requested, it should be so indicated on 
the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  


The orthopedic examiner should provide 
detailed findings as to the following:

(a)  Describe the current state 
of the veteran's lower spine, 
including the presence or 
absence of ankylosis and, if 
present, the degree thereof and 
whether it is at a favorable or 
unfavorable angle.  Also note 
whether there is present or 
absent a listing of whole spine 
to the opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending 
in a standing position, loss of 
lateral motion with 
osteoarthritic changes, or 
narrowing or irregularity of 
the joint space, or abnormal 
mobility on forced motion.  

(b)  Undertake range of motion 
studies of the lumbar spine, 
noting the exact measurements 
for forward flexion, extension, 
lateral flexion, and rotation, 
and whether any limitation of 
motion is severe, moderate, or 
slight in degree.

(c)  Ascertain whether the 
lower spine exhibits weakened 
movement, excess fatigability 
or incoordination attributable 
to the service-connected 
disability, and, if feasible, 
any determination should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any pain, weakened movement, 
excess fatigability or 
incoordination.

(d)  Identify whether there is 
present or absent objective 
signs of pain of the lower 
spine and whether such pain, if 
any, could significantly limit 
functional ability during 
flare-ups or when the affected 
part is used repeatedly over a 
period of time.  This 
determination should also, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss due to 
pain on use or during flare-
ups.  

(e)  Whether it is at least as 
likely as not that the 
veteran's service-connected low 
back disorder results in a 
marked interference with his 
current employment at the USPS 
or other employer?

The neurological examiner 
should:

(a)  Describe any and all 
neurological manifestations 
specifically attributable to 
the service connected back 
disability.  

(b)  Note whether there is 
present or absent recurring 
attacks of intervertebral disc 
syndrome and whether only 
little intermittent relief is 
achieved.  Also, note whether 
there is present or absent 
persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and 
demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief.  

(c)  Quantify the number of 
weeks of incapacitating 
episodes (a period of acute 
signs and symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician) over 
the past 12 months.  

5.  After completion of the requested 
development, the RO should review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination report for any and all needed 
action.  

6.  The RO should then also readjudicate 
the issue of the veteran's entitlement to 
a schedular and/or extraschedular rating 
in excess of 20 percent for his service-
connected low back disorder, on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA; the criteria for the evaluation of 
all low back disorders in effect prior to 
and on September 23, 2002, as applicable; 
and 38 C.F.R. § 3.655, as applicable.  If 
is determined that there have been 
frequent periods of hospital care or that 
there is a marked interference with 
employment, due to the disability in 
question, warranting an extraschedular 
evaluation, referral of the case to the 
VA Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for action under 38 C.F.R. 
§ 3.321 is required.  In the event fails 
to appear for any requested VA 
examination, a copy of the letter 
notifying him of the date and time of 
such examination and the address to which 
the letter was sent should be included in 
the claims folder.

7.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  This 
matter must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 



